 In the Matter of STONEWALL COTTON MILLSandTExTILEWORKERSFEDERAL LOCAL UNION 21723, AFFILIATED WITH AMERICAN FEDERATIONOF LABORCase No. C-1709.-Decided October17,1941Jurisdiction:cotton cloth manufacturing industry.Unfair LaborPracticesInterference, Restraint, and Coercion:anti-union statements; questioning andthreatening employees in connection with the union ; disparaging the union ;urging employees to vote against the union in a board election.Discrimination:discharge of three prominent union members at three differenttimes, for asserted reasons which were under the circumstances not the realreasons, found to be intended to discourage union membership; advancingpatently untenable, contradictory or inconsistent explanations foundsignifi-cant in determining the incredibility of such explanations ; charges of,dismissed as to two employees.CollectiveBargaining:majority established by certification-failure to nego-tiate in good faith : employer's anti-union conduct before the union wasentitled to exclusive recognition considered ; employer's subsequent conductafter union's establishment as exclusive representative pursuant to Board'selection and certification in dealing with the union in a series of meetingsbut making clear a lack of a sincere purpose to reach an agreement evidencedits failure to negotiate with the union in good faith.Remedial Orders:reinstatement and back pay for discriminatorily dischargedemployees ; upon request bargain collectively with the union and embodyunderstanding in signed agreement.UnitAppropriate for Collective Bargaining:production and maintenance em-ployees, including the mill carpenter and the office porter, but excludingoverseers, second hands, and other supervisory employees, and also clericalemployees and persons employed in the respondent's stores.Mr. C. Paul Barker,for the Board.Jacobson, Snow & Covington,byMr.Gabe Jacobson,Mr. EdwardL. Snow,andMr. J. A. Covington, Jr.,ofMeridian,Miss., for therespondent.Mr. Alfred Jones,of Atlanta, Ga., for the Union.Mr. Milton E. Harris,ofcounselto the Board.36 N. L. R. B.,No. 47. -240 STONEWALL COTTON MILLS241DECISIONANDORDERSTATEMENTOF THE CASE-Upon charges duly filed by Textile Workers Federal Local Union-21723, affiliated with American Federation of Labor, herein calledthe Union,' the National Labor Relations Board, herein called theBoard, by the Regional Director for., the Fifteenth Region' (New;Orleans, Louisiana), issued its complaint dated May 22, 1940, anamendment thereto dated June 7, 1940, . and a second amendmentthereto dated June 17,1940; against Stonewall Cotton Mills, Stonewall,Mississippi, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1), (3)., and (5) and.Section 2 (6) and (7) of the National Labor Relations Act, 49 -Stat.-449, herein called the Act.Copies of the complaint, containing. anotice of hearing thereon, and the amendment and the second amend-ment to the complaint, were duly served on the respondent and on theUnion .2With respect to the unfair labor practices; the complaint, asamended, alleged in substance that the respondent (1) on or aboutcertain specified dates commencing January 8, 1940, and at all timesthereafter, refused to bargain with' the Union as the exclusive col-lective bargaining representative of all the respondent's productionand maintenance employees, including. the mill carpenter and theoffice porter, but excluding clerical and supervisory employees, over-seers, second hands, and persons employed in the respondent's stores,although such employees constituted a unit appropriate for the pur-poses of collective bargaining and the Union at all times since aboutNovember 15, 1939, was their exclusive representative for such pur-poses; (2) discriminatorily discharged and laid off W. A. Taylor,Mrs. Della Todd, and J. A. Holloman on or about June 19, 1939, C. A.Holliman on or about November 4,.1939, and Hill Logan on or aboutJanuary 25, 1940, and at all times after said dates failed and refusedto reinstate or reemploy said individuals; and (3) by various actson or about and since November 30, 1938, attempted to and did inter-ferewith its employees in their choice of collective bargainingrepresentatives.1 The complaint originally described the Union as "affiliated with the C. I. 0.," butthis description was subsequently amended as above set forth.2At the opening of the hearing on June 17, 1940, a motion, to amend the complaint toincorporate the allegations of the second amendment was granted with the consent ofthe respondent's attorneys.433118-42-vol. 36-17 242DECISIONS OF NATIONAL. LABOR RELATIONS BOARDOn or about June 3, 1940, the respondent duly filed its answer tothe complaint, and on or about June 15, 1940, its amended answer tothe "amended complaint," admitting the Board's jurisdiction, butdenying that it had engaged in any of the unfair labor practices,3 andaffirmatively alleging that it had negotiated in good faith with theUnion whenever requested, in an honest endeavor to reachan agree-ment, and that it was still ready to continue its negotiations withthe Union.Pursuant to notice ,4 a hearing was held from June 17 to 28, 1940,atMeridian, Mississippi,5 before R. N. Denham, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and the,respondent were represented by counsel and the Union by a representa-tive.All parties participated in'the hearing and were afforded full;opportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the, issues.6Pursuant to motion, theTrial Examiner ordered the Board attorney to furnish the respondentwith a bill of particulars concerning certain allegations of the com-plaint, as amended; and prior to the examination of any witnesses, the.Board attorney duly served on the respondents attorneys a bill ofparticulars pursuant to the order.?Prior to the close of the hearing,the Trial Examiner, with the consent of the respondent's attorneys,granted a motion by the Board attorney to amend the pleadings toconform to the proof, stating that' such amendments covered onlydates, spelling, and other matters of minor nature.The respondentmade separate motions to dismiss the complaint with respect to eachof the five persons alleged to have been discriminated against andwith respect to certain other paragraphs thereof, and it also made amotion to dismiss the complaint in its entirety.The Trial Examinerreserved ruling on these motions for his Intermediate Report, wherehe granted the motions in so far as Todd and J. A. Holloman wereconcerned, and in all other respects denied them.During the hearingthe Trial Examiner made various rulings on other motions and onobjections to the admission of evidence.The Board has reviewed3We consider the allegations of the second amendment to the complaint as included inthis denial.4A notice of postponement and change of place of hearing was duly served on therespondent and the Union.sThe hearing was held at Stonewall,Mississippi,on the evening of June 27, 1940.6At the opening of the hearing the Trial Examiner granted the respondent's requestto "invoke the rule,"which disqualified persons(with certain specified exceptions) fromtestifying as witnesses if they were previously present as observers at the hearing.7 The bill of particulars set forth acts of interference,restraint,and coercion commencing in August 1938.The respondent'sattorneys objected to the bill of particularsonly on the ground that it was not sufficiently specific and detailed.The Trial Examineroverruled the objection,stating that he would entertain a motion for postponement ofthe hearing if the Board's case covered matters which the respondent had not been suf-ficiently apprised of in the bill of particulars.The respondent'sattorneys, did notthereafter request any such postponement. STONEWALL' COTTON MILLS243-:all the rulings of the 'Trial Examiner and finds that no prejudicial:errors were committed.The rulings are hereby affirmed.On July 22, 1940, the respondent duly filed a brief with the TrialExaminer.On October 18, 1940, the Trial Examiner issued his Intermediate Report, copies of which were duly served on the respondent,and on the Union. In the Intermediate Report the Trial Examinerfound that the respondent had discriminatorily discharged Taylor,"C. A. Holliman, and Logan, had refused to bargain collectively withthe Union, and had otherwise interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, but had not discriminated against Todd and J. A. Holloman.The Trial Examiner recommended that the respondent cease and desistfrom engaging in unfair labor practices, off er reinstatement and.'back pay to Taylor, C. A. Holliman, and Logan, and bargain collet-tively' with the Union on request; and he further recommended thatthe complaint be dismissed with respect to Todd and J. A. Holloman °'On November 16, 1940, the respondent duly filed its exceptions tothe Intermediate Report and other parts of the record, _ and also,requested permission for oral argument before the Board.On November 27, 1940, the respondent duly filed a brief with the Board. OnDecember 9, 1940, the respondent notified the Board that it did notwish to participate in the oral argument theretofore scheduled beforethe Board for December 10, 1940, and the Union also waived oralargument.The Board has considered the respondent's exceptions andits two briefs. In so far as the exceptions are inconsistent with thefindings, conclusions, and order hereinafter set forth, the Board findsthem to be without merit.Upon the entire record in the case, the Board makes the following::FINDINGS OF FACT1.TIDE BUSINESSOF THE RESPONDENTStonewall Cotton Mills, a Mississippi corporation, operates a cottonmill in Stonewall, Mississippi, where it is engaged in the manufactureof various kinds of cotton cloth. In 1938 and 1939 the respondentused approximately 12,000 bales of cotton, about 95 per cent of whichwere purchased through brokers located and operating in States otherthan the State of Mississippi; approximately one standard railroadcarload of salt per month, which was shipped from the State- ofLouisiana; approximately three standard railroad carloads of coal,per month, which were shipped from the State of Alabama ; and anunstated amount of dyes, a substantial quantity of which were pur-B Sometimes referred to in the Intermediate Report as William H. Taylor.9 Sometimes inadvertently referred to in the Intermediate Report as C. A. Holliman:. 244_'DECISIONSOF NATIONAL LABOR:,RELATIONS: BOARDchased in the State of South Carolina. In the same years the. respondent manufactured at the plant . more than 8,000,000 yards of.cloth, over 90 per cent of which was shipped to States.other, thanthe State of Mississippi.The respondent employs approximately 750employees.The respondent admitted in its answer that a substantial portion of,its raw materials and finished products were transported betweenMississippi and other States.II.THE ORGANIZATION INVOLVEDTextileWorkers Federal Local Union 21723, affiliated with Ameri-,can Federation of Labor, is a labor organization admitting to member-ship employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Background; interference, rest'raintt, .and coercionIn 1933 the American Federation of Labor established a labor organ-ization known as Local 1996 at the respondent's plant.C. A. Holli-man 10 was one of the founders and most active members of Local 1996.In 1934 he was elected a vice president of the Mississippi State Federa-tion of Labor. Local 1996 acquired a membership of over 95 percentof the respondent's employees, and made serious efforts to function ontheir behalf.The negotiating committee, of which Holliman was amember, held some 12 or 15 confereices . with Oscar Berman, the re-spondent's president, and Arnold Berman, the respondent's vice presi-dent, in an effort to negotiate a contract, but were consistently unsuc-cessful.In September 1934 a general strike occurred in the textileindustry, and Local 1996 participated therein.This strike closed downthe respondent's plant for about 3 weeks, but was unsuccessful; andafter its termination the strikers returned to work in the plant. InJuly 1935 Holliman was a member of. a committee of Local 1996 whichrequested the management to close the plant for July 4 so that theemployees could celebrate that day as. a holiday.The request was re-fused and, as a protest, the employees engaged in a work stoppagelasting a few hours.After this incident, Local 1996 survived for about3 months, and then passed out of existence. No further organizationalefforts were made among the employees until the summer of 1938.In July 1938 the respondent imposed a wage cut on its employees.In protest against this cut, a group of 35 or 40 employees called onO.T. Harrington, the respondent's secretary and the highest official1u Carried on the respondent's records as "S. C.Holliman,"and generally known as"Shorty.", ; STONEWALL COTTON MILLS245at the plant in the absence of Benjamin F. Berman, the respondent's-treasurer and general manager of the plant," and demanded that the'former wage rate be restored.Harrington advised them that the re-spondent had taken its current business at a price level which neces-sitated the cut, but that an attempt would be made to compensate there-for by making a reduction in the house rent charged the employeesand in the price of merchandise handled at the respondent's store; 12and he added that the respondent would attempt to restore the formerwage rates in 90 days.The employees were not satisfied with the result of their visit to.Harrington.Immediately following it,W. A. Taylor 13 and fourother employees, all of whom had been in the protesting group, beganto take steps for the organization of a local of the American Federation.of Labor.Shortly thereafter a charter was issued to the group as.TextileWorkers Federal Local Union 21723.This charter was in-stalled at a meeting at Taylor's home on August 27, 1938, at whichtime Taylor was elected recording secretary.An active organizationalcampaign then began with the holding of an open meeting in earlySeptember 1938.Notices of the meeting had been conspicuously postedabout the town, and the Union promptly became a topic of general con-versation throughout Stonewall, a small community of about 1,500population.At the time that notices of the meeting were posted, Benjamin Ber-man was in Cincinnati, Ohio, and charge of the plant during his tem-porary absence was, to a large extent, left in the hands of SecretaryHarrington.Upon learning of the scheduled meeting, Harringtoncommunicated with Manager Berman by long distance telephone and,as was frequently done on such occasions, had J. R. Brown, the plantsuperintendent, listen to the conversation at an extension telephone.During this conversation, after Harrington told Berman of the meet-ing that was to be held, Berman suggested that some persons who were"friendly" to the respondent should be sent to the meeting to circulate.among the employees and remind them of the unfulfilled promises ofLocal 1996 at the time of the general strike in September 1934.Ber-man then reconsidered, and told Harrington to confer with the respond-ent's attorney and vice president, Gabe Jacobson, as to whether this,suggestion was permissible, and as to what could be done.''11 President Oscar Bermanand Vice-President Arnold Berman reside in Cincinnati,Ohio,-and do not attend regularlyat the plant.'2 Stonewall is a "company town."The respondent owns all the privately owned real!estate in the community.13Also referred to in the record as "Alex" Taylor.14 The findings in this paragraph are based on Brown's testimony.Harrington denied'that any suchtelephone conversation ever took place with respect to union activity,asserting'that,although he .knew--that the.mill was being organized,he "paid no atten-tion"to such activities and intendedto "stay awayfrom that as much as I can." 246DECISIONS OF NATIONAL:LABOR'RELATIONS BOARDThe respondent thereupon set out to make its anti-union policy plainto its employees. Immediately after the telephone conversation, Har-rington asked Brown if he wanted to go to the meeting and if he knewof anyone else who was "all right" and might care to go. On the dayafter the Union's open meeting, B. F. Priester, the overseer of the-weaving department, asked J. A. Holloman,15 a warp hauler in hisdepartment and a brother of C. A. Holliman'16 "What sort of a unionis that you all [are] getting up now?"When Holloman replied, "It isthe A. F. of L.," Priester wanted to know whether Holloman was amember ; and Holloman replied that- he was.As to this conversation,Priester testified that he did not "remember anything about it."When:asked if he might have questioned Holloman about the meeting andwas merely unable to recall it on the stand, he replied that he did not"think" he did'so, because it was his practice not to ask any questionsabout the Union "or the meeting." The Trial Examiner found thatthe conversation occurred as above set forth, and we concur in hisfinding.17On the next day H. F. Richards,"' the night.superintendent,stopped Holloman on the street to question him concerning the meet-ing.After Holloman explained that the meeting was.an, A. F. of L.meeting, Richards replied that Berman would have no union in Stone-wall, and that he would shut down the mill and run the union men outof town before he would recognize a union.19A month later, shortlyafter joining the Union, C. A. Holliman was approached by his im-mediate supervisor, Add Privett'20 who told him that he "had betterget out of that mess [the Union] and stay out of it or the StonewallCotton Mills will shut down and starve us to death." 21Berman first testified that he did not remember any such conversation,although headmitted that he was in Cincinnati"at the time,"but finally he denied the conversation.However, it was conceded that Harrington conferred with Berman by long distance tele-phone to Cincinnati at times.We credit the testimony of Brown,as did the TrialExaminer,and reject the testimony of Harrington and Berman."Also referred to in the record as "Ab.""It will be noted that these two brothers spell their last names differently.17Although the complaint alleged that the respondent interfered with its employeesin their choice of bargaining representatives"on or about and since November 30, 1938,"the bill of particulars served on the respondent at the start of the hearing stated that suchactivities also occurred earlier,during the months of August,September,October, andNovember 1938.At the hearing the respondent did not object to the introduction ofevidence with respect to such acts as were engaged in prior to the end of November 1938,nor did it claim surprise or request postponement of the hearing because of such evidence.Moreover,at the close of the hearing, the respondent consented to an amendment of thepleadings to conform to the proof;and it did not except to the Trial Examiner's findingsof unfair labor practices on the ground that evidence of these activities should not havebeen considered.19Also referred to in the record as Richardson and Ritchie.Richards did not testify concerning this conversation.Our finding is based onHolloman's testimony,which the Trial Examiner also credited.20Also referred to in the record as J. A.Privett.21Although Privett was called as a witness, he did not deny this conversation.OurSnding is based on Holliman's testimony,which the Trial Examiner also credited. STONEWALL COTTON. MILLS:247Despite such interference by the respondent's supervisory officials,.the Union's organizational activities continued on a substantial scale-until, by the end of October 1938, a large number of the respondent'semployees had become members.On October 28, 1938, Taylor andtwo other employees, as members of a committee of the Union, called.on Secretary Harrington to discuss the matter of recognition by theThey were advised by Harrington that he had no au-thority to deal with them, and that they should see President OscarBerman, who lived in Cincinnati, Ohio.The committee, including Taylor, thereafter communicated withOscar Berman, and on November 27, 1938, met with him in Stonewall.At this meeting the parties discussed the matter of a labor contract.-Berman stated that he would have to shut the mill down if he were tochange his former policy of never signing such a contract, explainingthat he had not done so during his entire career of 30 years.22How-ever, he stated that he would meet with the Union for further dis-cussion in January 1939.23On the following morning, November 28,Taylor and other committee members again called on President Ber-man and Secretary Harrington, and presented a proposed contract tothem.Berman refused to accept the document, however, repeatingthat he had never signed a contract with a union and did not intendto change his practice.In December 1938 Taylor and certain other members of the com-mittee called on Secretary Harrington in President Oscar Berman'sabsence, and again submitted the contract.Harrington stated that hewas without authority to sign any such contract, but neverthelessentered into a general conversation with the committee members onthe subject of unions. In the course of the conversation, Harringtondeclared that he was personally opposed to outside unions, and citedhis own experience many years before, when he was discharged fromhis job as a clerk with the M. & O. Railroad Company after 6 months,because of the seniority provision in the railroad company's contractwith the union there involved.However, Harrington told the com-mittee, he would be in favor of a company union: During the con-versation the subject of dues was brought up by Harrington, whoremarked that the sum an employee was required to pay the Unionduring the period of a year would buy. three pairs of shoes.He askedthe committee members, "Why don't. you let this thing alone'?"Har-rington admitted having had a conversation with the committee atzzThe respondent is a wholly owned subsidiary of Crown & Headlight Overall Company(also referred to in the record as Crown Overall Company), which operates under a closedshop agreement with United Garment workers of America, an affiliate of the AmericanFederation of Labor.Oscar Berman is the president of the Crown Company as well asof the respondent,and Benjamin Berman is also an official of both companies.23Oscar Berman was not called as a witness. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat time, but did not "remember it very clearly" ; and he deniedhaving made the anti-union statements.The Trial Examiner didnot credit these denials, nor do we.We find that the statements weremade as set forth above.The Union made no further effort to meet with the respondent untilFebruary 14, 1939, when C. M. Fox, a representative of the AmericanFederation of Labor, wrote to Manager Benjamin Berman, enclosinga proposed contract and requesting a meeting to discuss it.Althoughin November 1938 President Oscar Berman had said that he wouldmeet with the Union in January 1939, the respondent did not reply tothisFebruary 14 letter, nor did it otherwise communicate or meetwith the Union at any time between December 1938 and April 26, 1939.On April 26, 1939, Taylor and other committee members repre-senting the Union met with President Oscar Berman, Attorney Jacob-son, and a representative of the Regional Office of the Board.At theoutset Berman stated that he had heard that the Union was coercingand intimidating many employees into joining,24 and for the firsttime questioned whether the Union represented a majority.He thenrequested the Union to petition the Board for an election, stating thatif the Union were designated by a majority of . the employees hewould "work out" an agreement with the Union "satisfactory to bothsides, sign it, and live up to it."Following this conference . effortswere made to obtain an agreement for a consent election, but the re-spondent refused to enter into such agreement upon being advised thatitwould not be allowed to electioneer against the Union.Shortly before May 5, 1939, according to the testimony of J. A.Holloman, Supervisor Priester said to him that the Union was goingto be the cause of his discharge, and added, "You are talking aboutthis damned union a whole lot. I am going to fire you and run youoff from here, if you don't stop it." Priester denied having made theforegoing statements.However, in view of the evasive character ofPriester's testimony and the Trial Examiner's refusal to credit hisdenial of an earlier instance of questioning Holloman about the Union,we find that his denial in this connection is not worthy of belief and thatthe statements were made substantially as testified to by Holloman.Around October 1, 1939, Supervisor Add Privett told C. A. Holli-man that if he did not "quit associating with Alex Taylor, HenryParker, and Paul Todd [employees prominent in the Union], youare going to lose your job."At about the same time, Will M. Privett,an overseer, said to Holliman that if he did not stop associating withthese same employees, "I am going to have to discharge you." Suchstatements were denied by the two supervisors to whom they were14No evidence was offered to support this accusation. STONEWALL COTTON MILLS249attributed.The Trial Examiner, who had an opportunity to observethe demeanor of the witnesses, did not credit these denials, nor do we.We find that the statements were made as above set forth.Meanwhile, at a meeting with the Union on June 29, 1939, therespondent had definitely refused to continue dealing with the Union,on the ground that it lacked proof of.the Union's majority.Accord-ingly, on July 10, 1939, the Union had filed with the Board a petitionrequesting an investigation and certification of representatives, pur-suant to Section 9 (c) of the Act.On October 26, 1939, the Boardissued a Decision and Direction of Election in the representation pro-ceeding,25 and the election was thereafter scheduled for November 15,1939.On November 11, 4 days before the election, the respondentposted mimeographed notices on its bulletin board at the plant, advis-ing the employees that the purpose of the election was to determinewhether they wanted the Union as their exclusive representative tobargain concerning the terms and conditions of their employment,"or if you want to continue your present method of being able tospeak for yourself on such matters" with the respondent's officials.The notices urged the employees to cast ballots in the election, assuringthem that no.one would ever know how they had voted, and 'addingthat, as to the wage rates and hours "established by the Government,the election will not change in any way these wage rates and hours."On' November 15, while the election was in progress, the respondent'ssupervisors urged the employees to take time off from their work inorder to cast their vote; and, at the suggestion of one of the super-visors, all the plant gates were thrown open to make it more con-venient for all employees to cast their ballots. In publishing thesenotices and in urging its employees to vote, the respondent could havehad no other motive than a desire to interfere with the self-organiza-tion of its employees.26 In fact, Berman admitted that the noticeswere posted in reply to certain printed handbills which the Unionhad previously . distributed, urging the employees to vote for theUnion.By way of defense, however, he claimed that inquiries madeby many of the employees (none of whom he could recall by name)about the claims made in the Union's handbills justified the noticesposted by the respondent.Regardless of the credibility of Berman'sclaim, we find that it afforded the respondent no excuse for projectingitself into the employees' sphere of self-organization. In the light ofthe respondent's repeatedly announced hostility to the Union, no em-2516 N. L.R. B. 483.The Union was designated as "Textile Workers' Federal LaborUnion, Local 21723, affiliated with the American Federation of Labor" throughout therepresentation proceeding.2 e SeeMatter of The Letz Manufacturing Company.and Federal Labor Union No.22226,affiliated with the American Federation of. Labor,etc.,32 N. L. R.B.,No. 105. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDployee could fail to understand that the respondent was urging him tovote for a continuance of the "present method of being able to speakfor yourself", and against the Union.27Bevin Long and. Ben McPhearson each testified that in December1939 Secretary Harrington was at the refreshment stand in the plantwhen Taylor and another person, walked by, and that they heardHarrington remark, "There goes Taylor, the agitator and trouble-maker."Harrington denied making such remark.The Trial Ex-aminer did not credit Harrington's denial, nor do we. Long alsotestified that about the same time Harrington, in discussing theUnion's designation by a clear majority at the election, stated thathe had been told that the Union had promised the employees unem-ployment benefits of $7 a week, adding that the respondent "will payoff tomorrow [the regular pay day] and the Union will pay off nextweek."McPhearson testified that Harrington, when asked at whattime the mill would start back on full time, countered with a questionas to why the employees cared, since "the Union would pay $7 aweek."Harrington denied having made any of the foregoing state-m,ents.The Trial Examiner did not believe Harrington's denials ofother anti-union statements, and we do not believe the instant denials.We find that the statements occurred in substance as above set forth.In January 1940, according to Ollie Taylor '211 Supervisor 'J. C.McCrary, the head "card-grinder," was talking-to two other personsnear the place where Taylor worked in the No. 1 "card room," andremarked that "he would not work organized 'labor at all," and thatif the plant became "a closed shop he would pack his tool box andleave."Taylor subsequently repeated this remark of McCrary's toother employees.McCrary testified that he did not "remember" mak-ing any remark to Taylor involving the Union, but did not denymaking the quoted remarks 'to the two other persons.We find, asdid the Trial Examiner, that the remarks were made as above.setforth.It is apparent from, the foregoing facts and the, entire record thatthe respondent invaded a province. reserved for employees, and ac-27 SeeNational Labor Relations Board V.Pilling & SonCo., 119 F.(2d) 32(C. C. A. 3),enf'gMatter of Pilling&Son CompanyandDental,Surgical&AlliedWorkers Local Indus-trial Union No. 119,affiliated with the C. 1.0., 16 N.L. It. B. 650,wherethe Courtheld thatthe distribution of similar notices"in and of themselves"constituted an unfair laborpractice.InNational Labor Relations Board V. Elkland Leather Company,Inc., etal.,114 F.(2d) 221(C. C. A. 3), cert.denied,311 U.S. 705,enf'gMatter of Elkland Leather CompanyInc.andNational Leather Workers'Association,Local No.37,8 N.L. It. B. 519,the Courtspecifically approved a Board finding that the company had violated Section 8 (1) by disctributing a written'statement that it would always operate as an open shop and that noemployee could be forced to join a union.See also,National Labor Relations -Board v.Asheville Hosiery Company,108 F. (2d) 288(C. C. A. 4),mod'g and enf'gMatter of AshevilleHosiery Company'and American Federation of Hosiery Workers,11 N. L.R. B. 1365.21Also referred to in the record as 0. L. Taylor. STONEWALL. COTTON MILLS251tively opposed their ' efforts to organize themselves for the purposesof collective bargaining: , This attitude of hostility was determinedupon by Manager Berman' at the Union's first appearance, and wasmade' clear to the employees, by ^ 7 different supervisory employees1(including the respondent's -president and its secretary) On no fewerthan 11 different occasions..The respondent contends' that' it should not be held responsible forthe 'remarks of its supervisory employees, in the absence of proof thatsuch remarks were authorized, represented the respondent's attitude,or had an appreciable effect upon the employees.These contentions,in so far as they constitute a claim that the instant record does notestablish the commission of unfair labor practices, are without merit 29We find that the respondent is responsible for the foregoing remarks.We find that, by the anti-union expressions of Priester in September1938 ' and May 1939, Richards in, September 1938, Add Privett in1938, Secretary Harrington in December 1938 and December 1939,Will'Privett in October 1939, and McCrary in January 1940; by theNovember 11, 1939, notices; and by urging the employees to vote inthe November 15,' 1939, election, the respondent interfered with, re-strained, and coerced its employees in the exercise of the rights guaran-teed in Section 7 of the Act.B. The refusal to bargain1.The appropriate unit. .As hereinbefore set forth, on July. 10, 1939, the Union filed withthe 'Board a petition for investigation and certification, of representa-tives under Section 9 (c) of the Act.On September 29, 1939, theBoard, held a hearing thereon,. at which the respondent and theBoard'were,represented by counsel and the Union by a representa-tive.On October 26, 1939, the Board issued a Decision and Direc-tion of Election,30 finding .that the unit appropriate for the purposesof collective bargaining. at the respondent's plant consisted of allthe production and maintenance employees, including the mill car-penter and the office porter, but excluding overseers, second hands,.11National Labor Relations Board v. 'Link-BeltCo., 311 U. S. 584, rev'g 110 F. (2d) 506(C. C. A. 7), and enf'gMatter of Link Belt CompanyandLodge 1604 of AmalgamatedAssocia-tionof Iron,Steel and. Tin Workers of North America, etc.,12 N. L. R. B. 854;H. J..Heinz Co. v. National Labor Relations Board,311 U. S. 514, aIf'g 110 F., (2d) 843 (C. C. A.6), enf'g'Matter of H. J. Heinz CompanyandCanning and Pickle Workers, Local UnionNo. 325,.&C.,10 N. L. R. B. 963;Montgomery Ward & Co., Inc. v. National Labor RelationsBoard,115 F. (2d) 700 (C. C. A.'8), enf'gMatter of Montgomery Ward and CompanyandWarehoiise,Employees' Union No. 20,297, Affiliated with the A. F. of L.,17 N. L. R. B. 191.00'16: N. L. R. B. 483.' 252DECISIONS OF NATIONAL LABOR; RELATIONS BOARD:and other supervisory . employees, and also excluding clerical em-ployees and persons employed in the respondent's stores 31At the hearing in the present proceeding, the respondent arguedthat it had changed its ideas with respect to the appropriate unit,and now wished to exclude many job classifications which it hadpreviously sought to include in the unit.However, the respondentoffered no evidence in support of the changed position it adopted atthe hearing in this proceeding, nor was anyreasonadvanced for re-considering our previous determination of the appropriate unit atthe respondent's plant.We find that the respondent's argument on.this point is without merit 32We now find, as we heretofore found in the representation pro-ceeding, that the respondent's production and maintenance employees,including the mill carpenter and the office porter, but excludingclerical' and supervisory employees, overseers, second hands, and per-sons employed in the respondent's stores, at all times material hereinconstituted, and now constitute, a unit appropriate for the purposesof collective bargaining, and that said unitinsuresto therespondent'semployees the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuates the policies of theAct.2.Representation by the Union of a majority in the appropriate unitOn November 15, 1939, pursuant to the Decision and Directionof Election referred to above; the Board conducted a secret-ballotelection among all the respondent's employees in the appropriateunit, and a majority of the employees designated the Union astheir collective bargaining representative.33No objections were filedby any of the, parties and the Board on December 2, 1939, issued aCertification of Representatives,34 certifying the Union as the exclu-sive representative of all the employees in the above unit for, thepurposes of collective bargaining.We find that at all times material herein the Union was, and nowis, the duly designated representative of a majority of the employeessi The respondent had argued at the representation hearing in favor of a broader unitthan the one found appropriate by the Board.32 In its amended answer,the respondent specifically admitted,"upon...informa-tion and belief,"the truth of the allegations of the complaint that the Union at all times,sinceNovember 15, 1939,was the collective bargaining representative of a majority of the,employees in the unit found appropriate by the Board and,by virtue of Section 9 (a)-of' the Act,was therefore the exclusive collective bargaining representative of all theemployees in the unit.'33Of 817 employees who were eligible to vote,717 cast ballots,of which 427 were forthe Union.In its answer,the respondent admitted the Union'smajority,and ManagerBerman testified at the hearing that the Union was "the sole bargaining agency"at all timesafter the election.,34 18 N. L. R. B. 113. STONEWALL COTTON MILLS253in said appropriate unit, and that, by virtue of Section 9 (a) of theAct, the Union at all such times was, and now is, the exclusive repre-sentative of all the employees in said unit for the purposes of collective:bargaining with respect to rates of pay, wages, hours of employment,.and other conditions of employment.3.The refusal to bargainOn January 8, 1940, pursuant to previous arrangement, certain rep-resentatives of the Union met with Manager Benjamin Berman, Sec-retary Harrington, and' another supervisory employee, and submitted:a proposed contract on behalf of the Union.This proposed contract in substance provided" for a modified closed shop (excepting newemployees during their initial 2-week trial period) ; grievance pro-cedure; a 40-hour week, with time and a half for ordinary overtimesand double time for overtime on Sundays and certain specified holi-days; 35 seniority; a detailed wage scale for the various jobs, subject tochange on 30 days' notice; 36 and arbitration of disputes concerning:grievances, wages, or seniority where the respondent and the Union:were unable to settle such disputes themselves .37The proposed con--tract was to run for 2 years, and yearly thereafter unless 30 days"notice was given to the contrary. It stated in its preamble that"neither strike, lock-out or stoppage of work [should be] countenancedby either party." 38At the January 8 meeting, Manager Berman discussed each 'pro"-vision of the proposed contract in cursory fashion, and then said-thathe would first have to confer with his associates before reachingany decision on the various provisions.Before the meeting ended,a second meeting was arranged for January 15, and Berman promisedto submit a. counter-proposal at that time, as requested by the Union..A second meeting was held on January 19, 1940, having been post-poned from January 15 at the respondent's request.On behalf ofthe respondent, Manager Berman separately rejected in turn each pro--vision of.the Union's proposal.He rejected the grievance procedure,on the grounds that the employees who were not members of the Union:"might not receive the. same consideration from the union grievance3eThe emergency or repair crew was given 2 additional hours per week for emergency'repairs before overtime rates became applicable.3a The wage scales were not submitted to the respondent until 2 days later, on January 101940.37Provision was made for two arbitrators, one to be appointed by the Union and one b'ythe respondent ; and if these two were unable to agree on a decision or on a third arbitrator,after 5 days,a third arbitrator was to be appointed by the Director of Conciliation of the:'United States Department of Labor.asThe unit covered by this proposed agreement did not coincide with the unit found:appropriateby theBoard in the representation proceeding above referred to, but the parties.did not discuss the question at any length since,as Berman testified,"That is purely, a.matter of definition and very easy to agree upon."- 254DEcisroNS OF NATIONAL LABOR: RELATIONS BOARDcommittee that a union member would;" and, that the respondent.: feltitself obligated to look out ,for the interests of. all employees.^who,either by failing to vote in the election or by. voting against the Union',had not affirmatively designated the. Union, as their. representative: 9.He rejected the arbitration feature. of ;the: grievance, seniority;; andwage scale provisions, on the ground that it "would take away decisionon those problems from the management, and put it in the hands of athird party."He rejected the closed-shop provision on the groundthat, the respondent did not have the "right to impose, as a conditionof employment; membershipin a union," or the" "right to"de-prive employees of their constitutional rights not to join a union."40the ground that the plant was engaged in a "highly competitive in=dustry" and that the respondent therefore "could not increase wagesand could not meet their [the Union's] request on anything that ex-'ceeded what we were doing and what we were paying.4' In discussingstating that Sunday was the only legal holiday in Mississippi 42''Thus, no agreement was reached on any of the provisions of the pro-posal.The Union asked for the promised counterproposal, but Ber-man replied that the law did not require the respondent to sign anyagreement with the Union, and that oral counterproposal had not beenprepared as yet.At the close of the meeting, the. Union again re-quested some kind of counter-proposal.A' third meeting was held on January 24, 1940, at which time theprovisions of the Union's proposal were again discussed, with themain emphasis on the closed-shop and the arbitration provisions.TheUnion receded from its demand for a closed shop, and stated that itwould accept a provision for a "preferential" shop, exempting all the.respondent's current employees who were not members of the Unionfrom any obligation to join the Union in order to retain their jobs,but requiring all present members of the Union and all future e'm'-ployees to maintain good standing in the Union as a condition of em-ployment.The respondent rejected this modification on the samegrounds that it had advanced for rejecting the closed-shop provision.The Union also receded from its demand for ti 40-hour week and for39Manager Berman stated at this and subsequent meetings with the Union.that he wishedto include in any agreement with the Union a proviso to the effect that any individualemployee or group of employees also had the right to present grievances to the respondent.40-As previously noted, Manager Berman is an official of the respondent's parent corpora-tion,Crown'and Headlight Overall Company,which operates under a closed-shop agreementwith United Garment Workers of America.41No evidence was offered to the Union, and none was introduced at the hearing, withrespect to the asserted"highly competitive"nature of the respondent's business.42There was no evidence that the holidays requested by the Union were not businessholidays. STONEWALL COTTON MILLS255.double time with respect to overtime work on Sundays and holidays,and agreed to accept the work week and overtime requirements estab-lished by theFairLabor" Standards Act,43 generally known as theWages and Hours Act. The respondent, however, refused to agreeto such work week and overtime requirements, on the ground that theWages and Hours Act might be repealed or declared unconstitutional;and it made no change' whatsoever in the position it had taken withrespect to the various other proposals at the previous meeting.Againno proposal of any kind was submitted on behalf of the respondent.Before the meeting ended; the Union renewed its request for a counter-proposaL.- -A fourth meeting was field on March 13, 1940, at which time the'Union's original proposed contract was again discussed.The Unionindicated that it would accept a "strong" arbitrationclause inplace ofa closed or preferential shop clause.The respondent, however, ad-hered to the position it had taken at the previous meetings, and rejectedboth alternatives.The respondent's attorney reiterated that the lawdid not require the respondent to sign a contract with the Union, evenif a verbal agreement were reached.44The respondent added that itdid not't'rust" the conciliators of the Department of Labor becausethey were "lined up with labor." It suggested that all employeesmaking more than the minimum of 321/2 cents per hour provided bytheWages and Hours Act should take a cut to the minimum wage.No agreement Was reached, and no proposal of any kind was submittedon behalf of the respondent although the Union again requested acounterproposal.On May 9 the Union mailed a new proposed contract to the re-spondent, and requested that the respondent submit a counterproposalwithin 5 days if the Union's proposal did not meet with entire ap-proval.This second proposal of the Union was similar to the one ithad submitted on January 8 in many respects, including a proposal fora modified closed shop, but it omitted any provision for arbitration,because the Union felt that the respondent would not agree to suchprovision.However, the new proposal included a provision against-43-52 Stat.1060,53 Stat. 1266.'44On the same day Manager Berman mailed a letter to the Regional Office,stating thatthe respondent was not willing to sign an agreement with the Union but professing awillingness to "negotiate a verbal agreement."On April 2 Berman mailed a second letterto the'Regional Office, stating that he was "seriously thinking of reconsidering our statementabout the signed agreement"and requesting that the Regional Office defer further investi-gation of an unfair labor practice charge previously filed by the Union,until he could discussthe matter further with it Board representative.Two days later.Berman sent the RegionalOffice a third letter, stating that the Meridian Central Labor Union had posted a notice atthe plant on the preceding clay, recommending that the respondent be placed on the "unfair"list for its refusal to bargain.Berman's letter added,"just at the time that I am beginning tochange my attitude this action by the Meridian Central Labor Union is not going to resultin a friendlier feeling on my part." 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDstrikes and lockouts,45and alsoprovided for a 20-per.cent wage in-crease, certain safety and health facilities, paid vacations,and rein-,statement and back pay for all discharged employees respecting whomcharges had been filed with the Board.A fifthmeetingwas held on May 14, 1940, at which time theUnion's second proposed contract was discussed.The respondentflatly rejected the closed-shop provision, despite the omission of anarbitration clause, on the ground that it infringed the employees'constitutional rights.The Union then asked the respondent forsome counter-proposal that would protect the Union's membershipin the absence of an arbitration provision. In reply the respondentoffered no proposal, either then or later.Without altering its posi-tion respecting the Union's previously discussed proposals or sub-mitting any proposals of its own, the respondent also rejected theUnion's additional proposals, arguing that sufficient safety and healthfacilities had been provided even prior to the Union's request, thatit could not grant any improvement in wages or hours because ofcompetition, that it would not agree to the "no lock-out" provisionbecause it might wish to close the plant because of lack of orders orto adjust production, and that the reinstatement of discharged employees was not properly a part of the contract under discussion.4aNo agreement was reached, and no counterproposals were offeredby the respondent although the Union again requested that therespondent submit a counterproposal.On the same day, May 14, after the meeting, Berman mailed aletter to the Union, enclosing a written proposal "in accordance withyour request."This proposal was to remain in full force from monthtomonth, but was subject to termination by either party upon 10days' written notice.The only obligations to be assumed by therespondent were to "follow its present policy" with respect to. (1)not discriminating or interfering with employee organization eitherin favor of or against the Union; (2) complying with the "FederalWage and Hour Law"; (3) designating Independence Day, Thanks-giving Day, and Christmas Day as holidays (but paying only theregular rate for work actually performed on these three holidays or.on Sunday) ; 47 (4) giving "primary consideration to . . . loyalty45 This provision permitted a strike or lock-out only if the proposed agreement wasbreached and the breach was first "submitted to the U. S. Department of Labor."Aspreviously noted,the Union's original proposal of January 8 had merely stated in itspreamble that strikes and lock-outs were not "countenanced."46As noted with respect to a previous proposal of the Union, the unit did not coincidewith the one found appropriate by the Board in the representation case; but the partiesdid not consider the unit question as presenting any substantial obstacle to their reaching anagreement.47A representative of the Union testified that the respondent subsequently agreed that,the employees could voluntarily refrain from work on holidays. STONEWALL COTTON MILLS257... family status.. .and other factors" in addition to taking"length of service into consideration"in laying off employees;48an'(5) providing in general terms for the health and safety of its em-ployees during working hours.The proposal also contained anagreement by the Union not to "interfere with, restrain,coerce, orintimidate directly or indirectly any employee of the Company inthe Union's efforts to secure new members,"nor to solicit members:on `.,Company property,"49 'and further provided that any employeewould be "automatically discharged" if he should-"impede, slow-down, obstruct production,cease work at any time during regularwork hours, and `sit-down' at their machines or in their departmentand refuse to leave the premises on instructions of their overseer orsuperintendent or other officers,"or if the employee"leaves his de-partment without the consent of his overseer and goes into some.other department and interferes with the work and with any workerin any other department."The proposal also listed some 25 classi-fications of employees who were not to be "eligible for membershipin the Union," includingporters, cleaners,sweepers,maintenance.men, watchmen,firemen, plant-protection employees,carpenter-shopemployees,yard employees, and, village crews.There was no pro-vision concerning the Union's requests with respect to strikes andlock-outs,a closed or preferential shop, grievance procedure,,arbitration,paid vacations,or the reinstatement-ofdischargedemployees.A sixth meeting was held a few days after the Union receivedthe respondent'sproposal,and a seventh meeting washeld a fewdays later, on May 21, 1940, at which times the respondent's proposalwas discussed.However, after discussing each section separately,the Union rejected the proposal.On the following day, May 22, the Union sent the respondent athird proposal, which made concessions with respect to the term ofthe agreement,the amount of the wage increase, the length of thepaid vacations,the exclusions from the unit,and the number ofholidays, but was otherwise similar to its second proposal.On May 31,Berman ina letter to the Union stated that the com-plaint in this proceeding had been served on the respondent,that it"obviates an agreement at present,"and that the respondent was"deferring negotiations pertaining to the agreement"until thecomplaint was disposed of.48The respondent's proposal also provided that the respondent was at all times to be "theexclusive judge" of the employees to be hired or retained.4?As previously stated, the respondent owns all the private property in Stonewall, a,"company town."433118-42-vol. '16-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDAn eighth meeting was nevertheless held on.June 15, 1940, at whichtime the various proposals were again discussed, but no new proposalswere made by the respondent, and no agreement was reached.On June 18, the day after the hearing opened, the respondent helda further meeting with the Union, at which time the Union submittedits fourth proposal.This proposal made further concessions withrespect to the term of the agreement, the amount of overtime to be-paid for work on Sundays and holidays, the question of -seniority,the scale of wages (which were to remain at the current rates butwere to be subject to change only on 30 days' notice), and paid vaca-tions; and" it.' omitted any ' provision for the reinstatement of dis-charged employees or for the payment of back- pay to them.50Theproposal added a provision for arbitration, but, unlike the Union's.first proposal, made no provision for the selection of a third ar-bitrator in the event that the two arbitrators selected by the respond-ent and the Union respectively were unable to agree on a thirdarbitrator.The respondent's proposal was discussed at this meet-ing, as well as the fourth proposal of the Union.The respondent,in addition to adhering to its previous positions as to the Union'searlier proposals, refused to agree to maintain wages at the ratesthen current, subject to change only on 30 days', notice, on the groundof competition; and it refused to agree to a paid vacation of a weekon the ground that it would lose a total of 2 weeks thereby.51How-ever, the respondent agreed to accept the unit requested by the Unionin its most recent proposal. In addition, the parties reached agree-ment on a 42-hour week,52 on non-solicitation of members by theUnion within the mill fence or grounds, and on certain other minormatters.Since it was then very late at night, the meeting wasadjourned to the following day.On resuming the adjourned meeting on June 19, Manager Bermanfor the first time offered to agree to an arbitration provision, providedthat it was limited to a "trial period" of 90 days.Berman added thathe thought an agreement could be reached on the remaining matters indispute, and that he would be willing to continue the arbitration pro-vision after the 90-day trial period if he found it "workable."The.Union replied that 90 days was too short a time to provide a fair trialof any such provision, since arbitration machinery could not be setup and put into satisfactory operation in that brief period, and that,A The unit covered by this proposal was phrased in accordance with the unit foundappropriate by the Board in the representation proceeding.51The respondent told the Union that this loss' of 2 weeks included the loss of a week'spay plus the loss of a week's production.11The respondent refused the Union's request to agree to a 40-hour week after October 24,1040,as required by the Fair Labor Standards Act, on the ground that the latter law might berepealed or declared unconstitutional. (:STONEWALL' COTTON"MILLS259.the proposal made by the'respondent was therefore unacceptable. Therespondent made no further attempt to meet the Union's objections orto explain its.. insistence on the 90-day limitation; no specific form ofarbitration clause was. discussed; and no attempt was made to reach.4...Concluding findingsThe issue presented by the foregoing facts 53 is whether or not therespondent has refused to bargain collectively with the Union, withinthe meaning of Section 8 (5) of the Act. This provision imposes onan employer ail obligation to "negotiate in good faith with the viewof reaching an agreement-if possible," 54 and to "enter into discussionwith an open and fair mind, and a sincere purpose to find a basis ofagreement." 55In determining whether the respondent negotiated with the Unionin good faith, at "the above-mentioned meetings, its previous conducttoward the Union lnust be taken" into account.Over a period of about3 years immediately. prior to the passage of the Act, various repre-sentatives of the respondent, although meeting on a dozen occasionswith representatives of Local 1996, the Union's predecessor, refused todeal with Local 1996 in good faith.When employee self-organiza-tion was resumed in the summer of 1938, after a lapse of 3 years, therespondent adopted a policy of open hostility to the Union, as here-inbefore set forth in ' Section III A.Moreover, the respondent's presi-dent, although meeting with the Union on two occasions in November1938, flatly announced that the respondent did not intend to sign anycontract, and he even refused to accept the Union's proffer of a docu-ment containing a proposed contract.The respondent's secretaryrepeated this announcement in December 1938. From then until April26, 1939, the respondent failed to communicate with the Union or takeany notice of the' Union's letter of February 14, 1939, enclosing aproposed contract and requesting a reply, although, its president hadtold the Union in November 1938 that he would meet with. the Unionfor further discussion in January 1939.When the respondent finallymet with the Union again on April 26, 1939, it questioned the Union'smajority status for>.the first time, and requested a Board election toestablish whether theUnion represented a majority of the employees.53The respondent states in, its brief that "there is no serious conflict in the testimony"with regard to these facts, whi'h are substantially those found by the Trial Examiner.w Naional Labor RelationsBoard v.Highland Park Manufacturing Company,110 F. (2d)632 (C. C. A. 4). enf'gMatter of Highland Park ManufacturingCo. andTextileWorkersOrganizing Committee,12N.L.R. B. 1238.Globe CottonMills V.National Labor Relations Board,103 F. (2d) 91 (C. C. A. 5),mod'g and enf'gMatter of Globe Cotton MillsandTextile Workers Organizing Committee, 6N. L. R. B. 461. 260DECISIONS OF NATIONAL'LABOR RELATIONS BOARDOn the following day, however,the respondent discriminatorily dis-charged a prominent member of the Union's negotiating committee,as hereinafter set forth in Section III C.Thereafter the respondent,upon being advised that it would not be allowed to campaign againstthe Union,refused to enter into any agreement for; a consent election'for the purpose of establishing whether a majority of the employees,wanted the Union to represent them.Then,when a Board electionwas about to be held in the middle of November 1939, pursuant to theUnion's petition under Section 9 (c), of the Act, the respondent dis-criminatorily discharged another prominent member.of the Union, ashereinafter set forth in SectionIII C.At the same time the respond-ent, through posted notices and its supervisory employees,in effecturged the employees to vote against the Union.In the atmosphere it had thus created, the respondent met with theUnion on January 8,1940, but this meeting was virtually limited tothe respondent's acceptance of a document containing the Union'sproposals for a contract,and the scheduling of another meeting forfurther discussion of the proposals.At the next meeting, which washeld on January 19, Manager Berman discussed the proposed contractin detail, and rejected each of its provisions-on' one of four equallyspurious grounds: (1) In so far as a'closed shop was concerned, em-ployees had an inviolable right to work without being required tojoin a union.It should be noted, however,that the respondent's par-ent corporation,of whichBerman was an official, had operated as aclosed shop for many years. (2) In so far as grievance procedurewas concerned, employees who did not become members of the Unionmight not be adequately represented by the Union, and the respondentconsidered itself rather than the Union as their proper representative.By virtue of the Act and the certification, however, the Union wasthe exclusive representative of all the employees in the unit whetheror not they were union members, and the respondent was obligatedto recognize the Union as such exclusive representative. (3) In so faras an arbitration provision was concerned,the respondent was unwill-ing to surrender management of the plant to a third party under anycircumstances.It should be noted, however,that Berman made noattempt to persuade the Union at any time that an arbitration pro-visionwould have an adverse effect on the respondent'sbusiness.Moreover,at the June 19 meeting he discarded his previously assertedreason and offered to agree to an arbitration provision,but he pre-sented no explanation of his change of position,nor did he advanceany reason for insisting on the.90-day limitation.(4) In so far asthe remaining demands of the Union were concerned, the respondentcould not grant any of them because the industry in which the respond-ent was engaged was "highly competitive."Again, however, Berman :'STONEWALL 'COTTON 'MILLS `261made no effort to prove his assertion or to persuade the Union thatcompetition was the real reason for his rejection of the Union's de-mands.Nor does the record indicate that there is any truth in theasserted reasons.In, addition to his disingenuous rejection of all theUnion's proposals, Berman refused to submit any written counterpro-posals on behalf of the respondent, or to sign any contract with theUnion, even if an oral agreement were reached;-16 and he also refusedin effect to submit any oral counterproposals, although he had prom-ised at the January 8 meeting that he would do so.Thus it is clearthat the reasons Berman advanced were not the real reasons for hisconduct toward the Union, and that he had no intention of attemptingto work out an agreement on any of the matters in dispute.57The respondent held another meeting with the Union on. January24, at which the Union displayed its good faith by offering therespondent certain modifications of its original proposals ; but therespondent flatly,. rejected;-them all.Typical of the respondent'sattitude was its rejection of the Union's offer to accept the provisionsof the Fair Labor Standards Act in lieu of its previous demands fora 40-hour week and double time for overtime work on Sundays andholidays, on the ground that' said Act might be repealed or declaredunconstitutional.In all other respects, the respondent adhered toitspreviously announced positions; it made no concessions and itsubmitted no counterproposals of any sort, although at each of thetwo previous meetings the Union had requested it to do so. . Thus,instead of trying to dissipate the atmosphere of bad faith towardthe Union which it had established by its preceding conduct, therespondent sought to intensify it.Moreover, in furtherance of itsdetermined opposition to the Union, the respondent on the followingday, January'25, discriminatorily discharged another prominent mem-ber of the Union's negotiating committee, as hereinafter set forthin Section III C.Nevertheless, two more, meetings were held, on March 13 and May14, at which the Union offered to make further modifications, allof which were again flatly rejected.The respondent's attitude atthesemeetings is well represented by its rejection of the Union'srequest for the reinstatement of certain discharged employees on66 Itwill be remembered that at the April 26,1939, 'meeting President Oscar Bermanhad promised the Union to "work out"and sign an agreement if a majority of the employeesshould vote for the Union.67 SeeNational Labor Relations Boardv.George P.Pilling & Son Co.,119 F.(2d) 32(C.C. A. 3),'enf'gMatter of George P. Pilling&Son Co.andDental,Sur^tieal&AlliedWorkers Local Industrial Union No. 119,affiliated with the C.I.0., 16 N.L.R. B. 650,where the Court held that an employer's duty to bargain,within the meaning of Section 8(5) of the Act,presupposes."a common willingness among the parties to discuss freelyand fully their respective claims and demands,and when these are opposed,to justify themon reason***[and also a common willingness]to.make counter-suggestion or,proposal." 262DECISIONS OF NATIONAL LABOR. RELATIONS BOARDthe specious ground that such reinstatement was not. a proper subjectmatter for discussion or inclusion in the proposed contract.More-over, the attorney for the respondent repeated to the Union that therespondent was under no legal obligation to sign any contract andwould not do so, even if an agreement were reached.- It is thusapparent that the respondent, although it performed "gestures indic-ative of collective bargaining," as the Trial Examiner : found, wasmerely furthering its determined policy of refusing to make a sincereeffort to reach an agreement with the Union.After the May 14 meeting, the respondent submitted its first andonly written counterproposal to the Union.However, particularlyin view of the discussions which had taken place during the preced-ing five meetings, it is obvious that the respondent' could not reason-ably have expected, the Union to accept the counterproposal, even asa basis for further negotiations. In the first: place,the respondentproposed to agree only to "follow its present policy"; and in addi-tion, the respondent reserved the right to. .terminate even that obli-gation on 10 days' notice. In the second place, the.Union was askedto agree not to "interfere with . . . any employee.in the Union'sefforts to secure new members," nor to solicit. members within thetown limits.In the third place, the Union was asked to. agree thatany 'employee be automatically discharged if he - should "obstructproduction, cease work at any time during ,regular working hours,.and `sit-down' . . . in their department," or if he "leaves his depart-ment without the consent of his overseerand interferes with thework . . . in : any other department.","' In' ;the fourth place, theUnion was asked to exclude from membership about 25 classifications.of employees, many of which the Board had specifically included inthe unit found appropriate in the prior representation proceedingat the respondent's request.Lastly, no proposals l were made withrespect to the Union's well known desires for a closed or preferentialshop or arbitration as an alternative, paid vacations, grievance pro-cedure, the reinstatement of previously discharged employees, or theabolition of lock-outs as a counter-balance to the abolition of strikes.5aMoreover, the respondent's failure to include in its proposal a-pro-vision for some procedure for handling grievances, and its refusalto agree to anything more than "its present policy" or even to acceptthe unit which had been found appropriate by the Board, clearly58The Union objected to this provision on the ground that it might be used to justify thedischarge of an employee if he indulged in such conduct as going to the rest room.19 It will be remembered. that,with respect to seniority,the respondent proposed to give"primary consideration to .. '. loyalty ... family status ... and other factors,"but alsooffered to agree to take"length of service" into account in making lay-offs.With respectto wage scales and overtime rates, the respondent proposed merely to "continue the presentpolicy of complying with" the Fair Labor StandardsAct. : ^i :.:-11 STONEWALL COTTON MILLS263evidence, we believe, its failure to negotiate with the Union in goodfaith.60Despite the nature of this counterproposal, the Union attended twomore meetings with the respondent in May in a further effort toreach an agreement; but the respondent did no more than reiterateits previous position.Then, after receiving from the Union anotherproposed contract incorporating additional modifications, the re-spondent notified the Union that it would hold no further negotia-tions because of the' complaint served on it in this proceeding. Itis clear, however, that the service of the complaint did not excusethe respondent from its duty to bargain with the Union61-The respondent's demonstrated bad faith in dealing with the Union-was not mitigated by the fact that further- meetings were held inJune, since such meetings were merely repetitions of the previousmeetings.Although the Union offered additional modifications, therespondent characteristically rejected the Union's proposal of a paidvacation of 1 week on the specious ground that it would therebylose 2 weeks per employee; and it also rejected a proposal to main-tain wages at the current scale subject to change only on 30 days'notice 62To be sure; there were certain items of a minor nature onwhich the respondent reached an understanding with the Union, andin addition it made a last-minute offer to agree to an arbitration pro-vision provided that it was limited to a "trial period" of 90 days.But when the Union objected that the 90-day period was much tooshort to constitute a. fair trial of the workability of arbitration, the.respondent made no effort to meet the objection, nor did it attemptto explain why it insisted on a limitation of 90 days.Under thecircumstances, the few minor concessions belatedly offered by therespondent are 'clearly insufficient to purge it of its bad faith indealing with the Union.On the contrary, in all its negotiationswith the Union the respondent plainly refused to enter into discussionwith an open. and fair mind and a sincere purpose to find a . basisof agreement.That the respondent is under a fundamental misconception of itsduty in negotiating with the Union is clearly exhibited by its argu-8° SeeMatter of Woodside Cotton Mills CompanyandTextileWorkers Organizing Com-mittee,21'N. L.R. B. 42.81 SeeMatter of SomersetShoeCompany-andUnited.ShoeWorkers of America, 5N. L. R. B.486, enf'dNational Labor Relations Board v.Somerset Shoe Company,111 F.(2d) 681(C.C.A. 1) ;Matter of Manville Jenckes CorporationandWoonsocket RayonCompany and Independent Textile'Union of America,B0 N. L.R. B., No. 60.12 SeeInland Lime & Stone Company v. National Labor Relations Board,119 F. (2d)20 (C. C. A. 7),enf'gMatter of Inland Lime and Stone CompanyandLocal No.377 ofthe'International Union ofMine, Mill and Smelter Workers(C. I. 0.),24 N.L. R. B., No. 79,where the Court rejectedsub silentiothe company's argument that its refusal to agree tocontinue.its current policies in the future was not evidence of bad faith in negotiatingwith,the Union,and, enforced the Board's'order based on a violation of Section 8 (5)of the Act. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDment that the "same principle that governs negotiations with theUnion for a sale of the mills, governs negotiations with the Unionfor a labor contract."We find, as did the Trial Examiner, that therespondent's attitude clearly showed that it considered itself underno obligation to try to reach an agreement.The respondent contends that it had reached a "complete accord"-with the Union "upon every point except the period of time duringwhich the [arbitration] agreement was to run"; that there was no"testimony that the employer [respondent] did not adhere to itscontentions [concerning the duration of the arbitration agreement].... with an honest purpose and in good faith"; and that the "badfaith was on the part of the Union."However, the facts recitedabove clearly disprove the respondent's factual assertions that agree-ment was reached on every issue except the duration of the arbitra-tion clause, and that the Union negotiated in bad faith with respectto that or any other issue."Moreover, the record completely invali-dates the respondent's arguments that further testimony was needed.to prove its bad faith in maintaining its position on that issue, andthat the Union's expressed attitude excused the respondent from itsobligations under Section 8 (5) of the Act.We find these conten-tions without merit.Under the circumstances and on the entire record, we find that onJanuary 8, 1940, and at all times thereafter, the respondent refused tobargain collectively with the Union as the exclusive representative ofits employees in the aforesaid appropriate unit, thereby interferingwith, restraining, and coercing employees in the exercise of therights guaranteed in Section 7 of the Act.C. The discharges and refusals to reinstateW. A. Taylorfirst worked at the respondent's plant from 1900to about 1904, was next employed there for about 6 months in 1934,spinning room under the supervision of Overseer Arthur F. Richard-son.As hereinbefore set forth, Taylor was prominent in the con-,certed activities undertaken by the employees in July 1938 and wasone of the most active organizers of the Union.The Union's charterwas installed at a meeting in his home in August 1938 and he became15 SeeSinger ManufacturingCompany v.National Labor Relations Board,119 F. (2d)131 (C. C. A. 7), cert.denied, 61S.Ct. 1119, mod'g and enf'gMatter ofSinger Mana-,facturing CompanyandUnited Electrical Radio and Machine Workers of America, LocalNo. 917, affiliated with the Congress of Industrial Organizations,24 N. L. R. B., No. 41,where theCourt heldthat an employer could "be compelled to conduct negotiations in anhonest attemptto arriveat an agreement,"even where the "record may disclose instancesof inconsistency upon the part of" the union involved..84The chief duty of this position was to keep certain machines.(called "spinning frames"),suppliedwith bobbinsof "roving"or coarse yarn obtained from the "carding room." STONEWALL COTTON MILLS265.the Union's first recording secretary. ' He was an active member ofthe union committee which met with various officials of the respond-ent in October, November, and December 1938, and on April 26,1939.15On April 27, 1939, the day after this last meeting, part ofTaylor's, department was shut down and Taylor was advised thathe was being laid off.66However, the two other roving haulers onTaylor's shift, although they had less seniority than Taylor, were.retained.Immediately after Taylor's lay-off on April 27, Overseer Richard-son was called into the office of Assistant Superintendent Jack Pirkleand told that certain supervisors had complained to him about Tay-lor's work;'and he was asked to make a written statement about thelay-off.Although in his 7 years' experience at the respondent's.plant Richardson had never. before been asked to make such a state-ment, Pirkle did not explain to Richardson why he wanted it.Therespondent did not call Pirkle to testify concerning his reasons fortaking this unusual course with respect to Taylor's lay-off,67 nor didit offer Richardson's statement in evidence or give any reason for notdoing so.On April 28, 1939, A. C. Smith,68 the second hand who had beenTaylor's immediate supervisor for about 4 or 5 months immediatelyprior to the lay-off, wrote a note to Taylor stating that business was:slack, and adding, "When operation is resumed your job will bewaiting for you."On June 19, when operation of Taylor's job wasresumed, Taylor applied to Richardson for reinstatement.Rich-ardson replied that he planned to put another employee on the job.When Taylor asked why he was not being reemployed, Richardsonanswered, "I don't know, Alex, you are dealt out." Taylor theninquired if there was anything against his work, but Richardsonreplied in the negative, adding that Taylor was as good a rovinghauler as he, (Richardson) had .69In August 1939 Berman wrote to William R. McComb, actingadministrator of the Division of Public Contracts, Department ofLabor, in connection with that Division's investigation of Taylor's15That Taylor'sunion activities had attracted the respondent'shostile attention is'shown by disparaging remarks about Taylor made in October and December 1939 byWill Privett, Add Privett, and Harrington.Although the complaint alleged that Taylor'sdiscrimination occurred"on or about"June 19, 1939, the Trial Examiner found that the evidence established its occurrence atthis time.The respondent consented at the hearing that the complaint be amended toconform to the proof, and it did not except to this finding on the ground that it felloutside the scope of the proceeding.01 Berman testified at the hearing that he had previously instructed his supervisoryemployees to "secure statements about any controversial matter...thatmighthave occasion to be brought up again."^ Sometimes referred to in the record as Adrian H. Smith.e9Although Richardson testified concerning this incident,he did not deny the foregoingconversation,as testified to by Taylor. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDlay-off and other matters, and 'advised McComb that Taylor had "notbeen discharged," but had merely "been laid off because of the neces-..sity of reducing the number of workers in the plant."On October 20,1939, Berman wrote to the Regional Office of the Board stating thatTaylor had not been reinstated since. the lay-off because his, job had,been "eliminated.""Richardson admitted that he had "heard," prior to April 27, thatTaylor was active in the Union ; that the two other roving haulerson Taylor's shift had less seniority than Taylor; and that he never-theless selected Taylor for the April 27 lay-off while retaining thesetwo other employees.But he claimed that he did so because thesetwo other employees were "faster" than Taylor and, unlike Taylor,always remained "on the job." '1However, he admitted that he him-self had never observed anything wrong with Taylor's work duringthe entire 3 years of Taylor's employment in his department," but thathe had relied on complaints he had received in the past from Super-visor James W. Downs and four other employees in an intermediatesupervisory position. . He then admitted that, even when such com-plaints were made, he never investigated them or mentioned them toTaylor."Moreover, Richardson did not explain why, despite thesealleged complaints, he considered Taylor's work good, or whathe meant by the statement that Taylor was "dealt out."Finally, headmitted having received no complaint whatsoever about Taylor'swork from Taylor's immediate supervisor, Smith.Taylor testified without contradiction and we find that no one inauthority had ever complained to him about his work. In addition,J.R. Brown, who was superintendent of the plant until February1939, testified that he had never heard any complaints about Taylor'swork, although he would have heard them "if there was anythingwrong."Manager Berman testified that he had not learned of anycomplaints about Taylor's work before Taylor was laid off.We findthat Taylor's alleged deficiencies were not the real cause of his lay-offand rejection for reinstatement.The respondent further contended that it had instituted a new ruleabout June 1, 1939, requiring an applicant for work, even if he were70Although at the hearing Berman testified that he meant by this statement merelythat one of the three roving haulers was not needed at the time of the lay-off,it is clearand we find that the statement to the Regional Director will not bear this interpretationbut means rather that Taylor's employment was permanently severed.71Richardson admitted that work was not always available for Taylor,adding, "Some-times we were short."43Taylor and Richardson worked during somewhat different hours, but their shifts,overlapped to the extent of 4 hours per day.73 In addition to ' Downs, Supervisors Dalton Clark,James Barnes, Clarence Harper,and Randolph Gilbert also testified that Taylor's work was unsatisfactory..74Richardson further-testified that ordinarily he , would report matters which ,hehimself was unable to settle to Manager Berman or to Superintendent Brown.He didnot claim that Taylor'sallegeddeficiencieswere ever reported to either of them. ''STONEWALL COTTON MILLS267:a laid-off employee, to file a personnel card 45 at the office before beingentitled to.reemployment, and that, since there was no such card onfile for Taylor, the respondent therefore could not be said to have,discriminated against.Taylor, in failing to reinstate him.It is obvious,however, that the asserted rule does not'explain the respondent's prioraction in laying Taylor off on April 27.Moreover, Richardson ad-mitted that after the rule was adopted he hired many employees whohad not previously filed written applications at the office, but at notime did he claim that the lack of such an application was the reasonhe rejected Taylor's request for reinstatement when operations wereresumed on June 19.Thus the absence of a written application cannotexplain Richardson's rejection of Taylor's request for reemploymenton that date.It is clear from the foregoing facts that on April 27, 1939, one ofthe roving haulers under Richardson's -supervision was to be laid offbecause of the requirements!of the. respondent's business; that Richard-son selected Taylor as the one for the lay-off, although Taylor hadmore seniority than the two other roving haulers on his shift; andthat Richardson's asserted reasons for selecting Taylor for lay-offwere not his real reasons for doing so.On the other hand, Taylorhad been outstanding for his union activity since September 1938, whentheUnion's organizing campaign started. Immediately after thelay-off the respondent took the unprecedented step of prepar-ing and signing a statement about the lay-off.Moreover, this state-ment was withheld by the respondent at the hearing. In addition,Richardson rejected Taylor's request for reinstatement on June 19 withthe unexplained statement that Taylor, although admittedly a goodroving hauler, was "dealt out."These considerations impel us toconclude that Richardson's real reason for selecting Taylor as the.roving hauler to be laid off on April 27 was Taylor's union activity:and the respondent's resolve to discourage membership in the Union.The respondent's subsequent, contradictory attempts to explain its dis-,crimination against Taylor by advising the Division of Public Con--tracts that Taylor was merely laid off temporarily, pending resumptionof his job, and by advising the Board's Regional Office that Taylorwas laid off because his job had been permanently discontinued, leaveno doubt of the correctness of our conclusion.Under all the circumstances, including the respondent's. general anti-union animus as disclosed by the entire record, we find, as did the Trial76As a result of a hearing conducted by the Department of Labor in May 1939, and.because of the need.for certain personnel information about the employees,the respondent.prepared a form .card for recording an employee's. name and address,such informationas the mill,department,and shift where he worked,his personal history and status, a,physical description,(with specific reference to whether he wore glasses or a truss), howlong employed,and his Social security number. 268Examiner, that the respondent, by laying Taylor off on April 27,1939, and by refusing to reinstate him at all times thereafter, discrim-inated in regard to his hire and tenure of employment, thereby dis-couraging membership in the Union and interfering with, restraining,and coercing employees in the exercise of the rights guaranteed inSection 7 of the Act.C. A. Hollimanwas first employed at the respondent's plant from1919 to 1923, at which time he left voluntarily.He was again em-ployed in 1930, as an intermediate-frame hand 71 in the No. 2 card roomof the No. 2 mill, under the supervision of Overseer Will M. Privett.As hereinbefore set forth, Holliman had assumed a leading role in theunion activities conducted by Local 1996 during the years 1933, 1934,and 1935. In October 1938, shortly after joining the Union, he wastold by Supervisor Add Privett to withdraw from the Union if he didnot want the plant to shut down and starve -the=employees to death;and a year later he was told by this same supervisor that he wouldlose his job if he did not stop associating with certain other employeeswho were taking an active part in the, Union.He was also warned byhis overseer, Will Privett, in October 1939, that he would be dischargedif he continued to associate with the aforesaid employees.On Tuesday, October 24, 1939, certain new standards required bythe Fair Labor Standards Act became effective.At the same time,the respondent instituted an increase in the piece-work rates there-tofore in force.Holliman went to Will Privett about this time toinquire what his new rate would be.Upon learning that his rate hadbeen raised only 1 cent per hank while the rate of all the other intermediate-frame hands on his shift had been raised 3.6 cents per hank,?Holliman asked Privett if he thought such treatment was fair. Privettreplied that Holliman was fortunate to receive any raise.Hollimantold Privett that in that case he could countermand the raise, leftPrivett's office, and went to see Manager Berman.Berman told Holliman that Privett had devised the new rates,and asked Holliman what he would do if he did not get any furtherincrease.Holliman replied that he could not "do anything but quit."Berman asked if Holliman would really quit if the raise was not forth-coming.Holliman answered, "I don't guess I would, no, sir," andadded that he did not have another job in view and would be foolishto quit the one he had. Berman finally said that he would see Privettabout Holliman's new rate, and told Holliman to come back the fol-lowing day.Holliman returned to see Manager Berman on the next76 The chief duty of this position was to operate a certain set of "intermediate frames"or machines which reduced the comparatively coarse "roving" or yarn in diameter andmade it stronger by twisting it.77Whether or not the new wage rate was discriminatory is not in issue and we expressno opinion thereon.- STONEWALL' COTTON MILLS269:day, but Berman said that he had been, busy' and had: not yet seenPrivett.However, Berman asked Holliman "if another penny wouldsatisfy him."Holliman replied that it would.. Berman then said toHolliman, "You go ahead, go back and- think about it.We will gettogether on the other penny."Holliman resumed his work, feelingthat his rate was to be increased to 16 cents per hank. ' As to the foregoing discussions with Holliman, Berman merely testified that he didnot "recall" them; but he admitted that some' employees had cometo him to discuss their new rates about' that time, and added that onlythe "preponderance of the discussions made an impression" on him.We find that the discussions took place as above, set forth.On Friday, November .3, the time sheet for the week includingOctober 24 (the date of the wage-rate changes) was 'prepared' andsubmitted to Holliman for his inspection and signature, as was cus-tomary.This sheet showed that Holliman had worked 6 8-hourdays, had produced a total of 127 hanks, was to be paid at a rate of15 cents per hank, and was to be credited with an additional amountfor 6 hours overtime.The time sheet also noted deductions for rentand for "Fed. O. A. B." from the total earnings so arrived at, andcontained a final notation of the balance due Holliman.Althoughdisappointed with his rate, Holliman nevertheless signed the sheet,and was then transmitted to the pay office for the purpose of makingup a pay envelope.78On Saturday, November. 4, Holliman received his pay envelope forthe week ending October 28.The pay envelope contained the addi,tional notation, "Deduct 61¢ for Monday rate and 2 hours over-time."Holliman did not understand this notation, and thought that he wasbeing "beaten out of" 61 cents.He therefore took the pay envelopeto Privett and requested an explanation of the notation.Accordingto Holliman, Privett brusquely replied that Holliman "should take itto Berman."Holliman then said to Privett that he thought it, wasPrivett's duty to explain the notation ; whereupon Privett told Holli-man that he was "fired," gave him a time slip, and told him to go tothe timekeeper for his pay.-Holliman thereupon became angry andlost his temper in, discussing the matter with Privett.Privett, how-ever, said to Holliman, "I am not discharging you for that [the argu-ment], but for the attitude you took toward me for the past severalmonths."At Privett's request, Supervisor Add Privett then accoln-panied Holliman to the timekeeper, who prepared a statement of71This time sheet bearsa notationin red ink about a further61-cent deduction.How-ever,the notation was not,on the time sheet when Holliman signed it.n Just priorto this time, Holliman had been prominent in distributing campaign cir-cularsfor the Union, urging theemployeesto vote for the Union in the coming Boardelection. 270DECISIONS OF NATIONAL LABOR, RELATIONS BOARDHolliman's time.Holliman then submitted the statement to the.cashier and received his pay.At the hearing the respondent attempted to.show by the testimonyofWill Privett and Manager Berman thatHolliman's services wereterminated by his own voluntary resignation rather than by dis-charge.Privett testified that, when Holliman came to him aboutthe pay envelope on November 4, he replied thatHolliman shouldgo to the timekeeper for the desired explanation ; that Hollimaninsisted that Privett explain the matter; that Privett said that he-would have to putsomeone else on Holliman's frames if Hollimandid not change his attitude; and that Holliman then replied, "Thereis the damned frames. I have got a job waiting. I want- my time.'In similar vein, Berman testified that, when Holliman came to seehim about his termination of employment, he asked why Hollimanhad resigned.On the other hand, Berman claimed that he "did notremember" Holliman's answer to that question. J. W. Weekly, aframe hand who worked next to Holliman, testified that Hollimanhad said to him immediately after the "run-in" with Privett onNovember 4, "They canned me." George Kennedy, an employeecalled by the respondent, testified that Holliman told him that he(Holliman) had been "fired."Supervisor Add Privett testified that,when he took Holliman to the time office on November 4, Hollimansaid that he did not "want his time."Moreover, at one point in histestimonyWill Privett himself admitted that Holliman was dis-charged, but added that it was not because of Holliman's conduct withrespect to the other employees,8e but because of "his conduct and theway he talked to me when he came about his pay." On several otheroccasions in his testimony he referred to Holliman's termination ofemployment as a "lay-off." SiThe Trial Examiner did. not credit thetestimony that Holliman's services were terminated, by his resigna-tion, nor do we.We find that Holliman was discharged by WillPrivett on November 4, 1939.Later that day, Holliman Went to see Berman",about the matter,but Berman told him that he could not talk with :hint at, that timeand asked him, to. return ' "next week."On Monday, November 6,Holliman went to the plant and again spoke to Berman, who told him80The respondent adduced testimony that, prior to Holliman'sdischarge the otheremployees operating intermediate frames had complained to their supervisors that Holli-man frequently gathered up all the empty bobbins for his own use and, that none wereavailable for them when needed.This conduct was remedied by the supervisors severalweeks prior to the discharge.The respondent did not contend that this conduct hadany relation to the discharge.81 In addition,will Privett frankly admitted in a signed statement prepared at Berman'srequest on November 15, 1939, that he was "tempted to discharge" Holliman a few daysbefore November 4, because of Holliman's "Insolence."In its brief filed with the Board,the respondent admitted that Holliman was discharged, but claimedthat there were"independent reasonable causes" therefor. STONEWALL COTTON MILLS271.to come back the following day, adding that he was"very busy." 8zOn the next day, Holliman returned again to see Berman, who saidthat he was still very busy,but promised to send for Will Privett andHolliman and get them together to settle the matter.Holliman thenleftBerman's office.However, Berman had not sent for Hollimanup to the time of the hearing 7 months later.On November 15, Privett,at the request of Berman,signed a state-ment concerning the termination of Holliman's employment.Thisstatement recited that when Holliman first,came to Privett about thenew rate, Holliman complained in a disrespectful manner; thatPrivett"was tempted to discharge him, in view of his insolence,"but did not do so at that time;that, when Holliman brought his payenvelope to Privett on November 4 and claimed that the respondenthad "beat me out of part of my time," Privett explained it and"showed him that it had been figured correctly" ;83 that, when Holli-man apparently failed to understand Privett's explanation,Privettasked him to go to the timekeeper to have it explained again; thatHolliman then became abusive and finally said that he "intended toresign"and "already had a job promised him elsewhere";that PrivetttoldHolliman that he could resign if he wished to,and that therespondent did not want to force anyone to work at the plant if hewas not satisfied with his "treatment and other conditions";thatHolliman then said,with a wave of his hand,"There are mymachines; give me my time"; that Privett then sent for SupervisorAdd Privett to take Holliman to the timekeeper for his pay ; andthat Holliman thereupon started to curse Privett and create a dis-turbance.The statement ended by declaring that Holliman "wasnot discharged,he resigned of his own free will and accord." 84About 2 or 3 weeks after the discharge,at the suggestion of thepresident of the Stonewall Bank, Holliman went'toWill Privett,,apologized,and asked for his job back, saying that he had looked foranother job "all over the country" but could not find any.Privettanswered that he would keep Holliman in mind if there was an open-ing, and would instruct all his second hands to send for Hollimanto fill the first opening they had.At the hearing Privett admitted having this conversation but heclaimed, however, that it took place in February 1940, that it was82Privett put a new employee on Holllihan'smachine on the same day.13 Privett testified at the hearing that he did not understand the 61-cent deductionand could not explain it.s+ Berman admitted that lie "might have heard"at the time of securing this statementthat Holliman belonged to the Union,but claimed that the reason he had Privett signthe statement was because Holliman had"a very bad record" and had "gotten into alot' of recent trouble."No proof'was' offered concerning the "bad record"ofHollimanor the "recent trouble" lie had gotten into.On the contrary,the evidence discloses thatHolliman's fellow employees did not consider him undesirable to work with. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe first time .that.Holliman,had come to see him after ,the November4 discharge to ask for work, that.he told Holliman at that time thathe would be willing to reinstate Holliman if a job became available,85,that the plant went on "short time" about 2 weeks after the conver-sation, and that he thus "never did have an opening- for Mr. Holli-man."Upon his observation of Privett, the Trial Examiner did notbelieve Privett's testimony that this conversation occurred,,i,n Febru-ary 1940 or that there never was an opening for Holliman after the:apology; nor do we believe such testimony.Holliman returned to the mill about half a dozen times thereafter,to see Privett about getting work, but no job of any kind was ever.offered to him.Holliman testified without contradiction,. -and wecard room at the mill, each told him that they could use him andwould be glad to do so if only Privett had authorized his employ-ment, but that Privett had never given such authorization.s°Holliman's wife testified that she also went to Will Privett about,'-2weeks after the discharge, and asked him to reemploy Holliman.Privett replied that he would send for Holliman as soon. as there wasan opening for him.Although Privett denied having any conversa-tion at all with Holliman's wife until April 1940, we do not credit hisassertion concerning the time of the conversation, because of the re-peated contradictions throughout his entire testimony, and the TrialExaminer's refusal to credit his testimony concerning the time of theconversation, with Holliman.We find that the conversation occurredas testified to by Holliman's wife.The foregoing facts show that Holliman was prominent for hisunion activity, asWill Privett admitted knowing, and ,that aboutOctober 1, 1939, Privett threatened him with discharge if he con-tinued associating with certain other prominent union members. Inaddition the record clearly reveals the respondent's anti-union animusand the prominence of Holliman as an object of that animus.Onthe other hand, Holliman was admittedly a satisfactory employee,and had worked under Privett for 9 years prior to his discharge.Under these circumstances, the respondent did not attempt to arguethat Holliman was discharged for cause, but rather claimed that heresigned voluntarily.However, we have found that this claim isplainly without basis in fact, and at one point in the hearing, Privett.through apparent inadvertence, admitted that Holliman ceased "workas the result of a discharge. In view of these considerations, we findthat the real reason for Holliman's discharge was foreshadowed by85Privett also claimedthat Holliman told him at this time that he' (Holliman) had ajob elsewhere, but did notexplain why Holliman came to see him under the circumstances.88NeitherRasco norSmith wascalled to testify concerning their statements to Holliman. STONEWALL COTTON MILLS273the treament Berman and Privett accorded to him in connection withhis request for an appropriate adjustment of his new wage rate, andis further evidenced by Privett's refusal to re-employ Holliman atany time after the discharge, despite his promises to do so.The factthat the discharge was carried out in the course of an argument aboutan alleged underpayment of 61 cents- in wages, thus giving the dis-charge a superficial appearance of spontaneity, cannot serve to justifythe respondent's discriminatory action.Under all the circumstances, including the respondent's anti-unionanimus as disclosed by the entire record, we find, as did the TrialExaminer, that the respondent, by discharging Holliman on Novem-ber 4, 1939, and by refusing to reinstate him at all times thereafter,discriminated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act.Hill Loganwas first employed at the respondent's plant in 1912 or1913 for about 4 months.He was hiredagain inMay 1919, andfilled various jobs until the early part of 1923, when he was promotedto the position of "card grinder." In October 1938 Logan joinedthe Union, but did not become active until the latter part of 1939,when he was elected vice president.When representatives of therespondent and the Union met on the morning of January 8, 1940, tocommence negotiations for a collective bargaining agreement, Mana=ger Berman, at the request of one of the employees on the -Union'scommittee, sent Logan's overseer, Will Privett, to summon Logan tothe meeting.""Logan became ill a week later, on Monday, January 15, and wasout during the rest of that week.He returned to work on Monday,January 22, but, upon finishing his clay's work, he still did not feel.well.He therefore told his immediate supervisor, Add Privett, thathe probably would not be in the following day unless he felt better.On Tuesday, January 23, there was an extremely heavy snowfall,which made the 9 miles of country roads between the mill and Logan'shome impassable for 2 days."'Logan, although feeling well enoughto return to work, was therefore unable to do so until Thursday, Jan-uary 25.On arriving at the plant on the morning of January 25,81The chief duty of this position is to service the "carding machines,"which pullapart and clean the tightly packed raw cotton and separate its fibers,as one of thefirst steps in transforming it into thread to be used for weaving.88Privet denied knowing that Logan had attended .the January 8 meeting or that therehad been such a meeting.The Trial Examiner did- not credit this testimony;nor' do we.89Logan had lived at this place since 1931,and on several previous occasions had beenunable to get to the mill because of the condition of the roads.Once, in 1938, he wasout for 12 or 13 days because of their impassabilty.433118-42-vol. 36--19 274DECISIONSOF NATIONALLABOR RELATIONS BOARD .Logan was told to report to his overseer, Will Privett.Upon doingso,Privett said to him, "I am going to lay you off."When Loganasked for the reason, Privett answered, "You are not reporting regu-lar enough."Logan then told Privett that the, impassability of theroads had prevented him from reporting for work on January 23and 24.Privett replied,. "That is not my hard luck.They are look-ing for me to run the mill."He then repeated that he was layingLogan off, adding that he would get someone else who would workevery day.s°The interview thereupon terminated.On the same day, at Manager Berman's instruction, Privett preparedand signed a written statement concerning Logan's discharge.Thestatement did not mention any complaint about the quality of Logan'swork, but merely claimed that Logan had become irregular in hisattendance and had thereby allowed the carding machines to get intobad condition, and that he was discharged for that reason.To provethis claim, the statement set forth a transcript from the respondent'srecords of Logan's attendance for each of the 32 weeks from the oneending June 24, 1939, to the one ending a few days after his discharge.This transcript shows that, during 5 weeks in the summer of 1939,Logan did not work at all,91 that during the week and a half immedi-ately preceding his discharge, he worked only 2 days, because of hisillness and the condition of the roads, as set forth above; that duringeach of the other weeks, he never worked less than 4 days, and he usuallyworked about 5 and occasionally 6 days (as during the first week ofJanuary 1940) ; and that, except as noted, there was no substantialvariation in the uniform pattern of his attendance throughout theentire 32-week period.Excluding Logan's 5-week absence due to ill-ness in the summer of 1939, his average workweek during this periodconsisted of slightly more than 4.55 days.In order to evaluate this attendance record, a week-by-week tran-script of Logan's attendance for the 76 weeks between January 1,1938, and the period covered in Privett's statement was also intro-duced in evidence.This transcript shows that Logan worked a totalof 3,5601/ hours during these 76 weeks.His average workweek thusconsisted of slightly less than 4.7 days during this earlier period.Despite the substantial similarity in Logan's attendance during thesetwo periods, Privett reiterated at the hearing that Logan's irregularattendance "in the last 12 months . . . especially since the first ofJanuary" was the cause of Logan's discllarge.92 In amplifying thisnoOn the preceding day Privett had secured someone else to take Logan's place.I This absence was due to an illness,and occasioned no disciplinary action. It shouldbe noted that Logan was inactive in the Union at the time.ea Privett admitted that Logan was a "good man," that he had never laid Logan offfor disciplinary reasons at any time prior to the discharge, and that, if Logan had "comeback to me,and assured me he would work regular...,Iwould be glad to put.him back." STONEWALLCOTTON MILLS275claim, Privett testified that, prior to Logan's discharge, there was adifferent card grinder at each of the two mills on each of the threeshifts, making a total of six card grinders; that of these six, only Loganand Grady Riley, who both worked in the No. 2 mill, failed to attendregularly enough to keep the cards in their mill in good condition ;93that in January 1939 he first asked Logan why he had been absent,and warned him of "the importance of being there on the job- everyday"; that, after Logan's 5-week illness in the summer of 1939, herepeated this statement to Logan, and did so again for thelast time"around December 30"; that, although the carding machines in theNo. 1 mill were in good shape, those in the No. 2 mill were getting intobad condition; that he therefore hired J. M. McCrary as head cardgrinder on January 1, 1940, with responsibility for the carding ma-chines in both mills ; that finally, at McCrary's recommendation,- hedischarged Logan on January 25, 1940, and Riley about 2 weeks later,95and that no other card grinders had to be discharged.On the other hand, McCrary testified that during his first week atthe respondent's plant he worked, not in the mill where Logan andRiley had allegedly permitted the cards to get into bad conditionbut in the other mill, where, Privett testified, the cardswere satisfac-tory; that he did not get to the mill where Logan and Riley workeduntil his second week; that sometime before January 14 he told Privettthat Logan would have to be discharged because of the bad conditionthem; that on a second occasion about January 14, Privett said that hehad spoken to Logan, but that "it didn't do any-good"; 91 and that he(McCrary) thereafter insisted on Logan's discharge.However, inview of McCrary's hostility to the Union, as established by his remarkhereinbefore set forth in Section III-A, and because his testimonyconflicts with Privett's not only concerning which of the two cardingrooms needed his urgent attention when he was first hired, but alsowith respect to his discussions of Logan's work with Privett, we areunable to credit his testimony that he recommended Logan's dischargebecause of the unsatisfactory results of Logan's work rather thanbecause of Logan's union activity.9sPrivett also testified that another card grinder was frequently called on to workovertime on account of Logan's absences.94Privett did not mention this alleged recommendation either to Logan at the time ofthe discharge or in his written statement prepared immediately thereafter. It is clearfrom all the evidence that this recommendation,ifmade, was based only on Logan'sfailure to report regularly for work.95The complaint did not- allege that Riley's discharge was discriminatory.The recordshows that Riley was not a member of the Union.It should be noted that no writtenstatement was prepared concerning Riley's discharge.99As previously noted,Privett testified that the last time he spoke to Logan about his"irregular attendance"was about December 30, 1939. 276DECISIONSOF NATIONALLABOR RELATIONS BOARDBut even were we to assume that McCrary recommended Logan'sdischarge to Privett for non-discriminatoryreasons,we find thatPrivett did not follow this recommendation.This is clear fromPrivett's assertion that his only reason was Logan's failure to reportregularly.We further find that this assertedreasonwas not the realreason.On the contrary, it clearly appears that Logan was an oldand experienced card grinder, and that his attendancehad remained ata substantially uniform level since January 1, 1938, but for the excep-tionsnoted.In contrast to the spuriousness of Privett's asserted rea-son for Logan's discharge is Privett's knowledge of Logan's recentlyrenewed union activity 97 and his hostility to the Union,as demon-strated by his repeated statements to employees hereinbefore set forthin Section III-A and by his discriminatory discharge of C. A.Holliman21/2months earlier.The respondent argued that it had to pay overtime rates to anothercard grinder named Mazingo for doing Logan's work when Loganwas absent, and it called its employment agent, Cleo Boutwell, to provethe amount of overtime Mazingo worked for Logan.However, aftervainly attempting to do so, Boutwell finally admitted that he wasunable to explain how Logan's absencesincreasedthe respondent'scosts due to the overtime rates paid to Mazingo.We find this conten-tion without meritas anexplanation of the discharge.Under the circumstances, including the respondent's antiunionanimus as disclosedby the entirerecord, we find, as did the TrialExaminer, that the respondent,. by discharging Logan on January25, 1940, and by failing to reinstate him at any time thereafter, dis-criminated in regard to his hire and tenure of employment, therebydiscouraging membership in the Union and interfering with, restrain-ing, and coercing employees in the exercise of the rights guaranteedin Section 7 of the Act.Mrs. Della Toddand J. A.Hollomanwere alleged in the complaintto have been discriminated against on or about June 19, 1939. In hisIntermediate Report'the Trial Examiner found that these allegationswere not supported by the evidence in the record.No exceptions werefiled to these findings.We have reviewed the evidence bearing onthese two cases, and find, as did the Trial Examiner, that the respond-ent did not discriminate against these two individuals.We shall there-fore. dismiss the allegations of the complaint .with regard to thedischarge of these employees.97When asked if he had noticed any change in Logan's conduct after Logan became anofficer in the Union,Privett replied,"No, sir, I never noticed any change in Mr. Logan.after***"He then stopped abruptly and at once denied knowing of Logan's union.activity.However,we have found, as did the Trial Examiner,that at Berman's directionPrivett summoned Logan to attend the respondent'smeeting with the Union on January.8, 1940.We reject Privett's denial,as did the Trial Examiner. STONEWALL COTTON MILLSIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCE277above, occurring in connection with the operations of the respondentdescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action which we deem necessary to remove andavoid the consequences of such unfair labor practices and otherwiseto effectuate the policies of the Act.Having found that the respondent, to discourage membership inthe Union, discriminated in respect to the hire and tenure of employ-ment of W. A. Taylor on April 27, 1939, C. A. Holliman on November4, 1939, and Hill Logan on January 25, 1940, we shall order it to offerfull reinstatement to these employees, and to make them whole fortheir loss of wages by payment to each of them of a sum of money equalto that which he would normally have earned during the period fromthe date of the respondent's discrimination against him to the dateof the offer of reinstatement, less his net earnings ss during said period.Having found that the respondent, on January 8, 1940, and at alltimes thereafter, refused to bargain collectively with the Union, weshall order it to do so upon request.Having found that the respondent did not discriminate against Mrs.Della Todd and J. A. Holloman, we shall dismiss the complaint withrespect to them.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAw1.TextileWorkers Federal Local Union 21723, affiliated withAmerican Federation of Labor, is a labor organization, within themeaning of Section 2 (5) of the Act.s'By "net earnings"Ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterofCrossettLumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local2590,8 N. L. R.B. 440.Moniesreceived for work performed upon Federal,State, county, municipal,or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel Corporation v. N. L. R. B.,311 U. S. 7. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.: By discriminating in regard to the hire and tenure of employ-ment of W. A. Taylor, C. A. Holliman and Hill Logan, thereby dis-couraging membership in Textile Workers Federal Local Union 21723,affiliated with American Federation of Labor, the respondent hasengaged in and is engaging in unfair labor practices, within the mean-ing of Section 8 (3) of the Act.3.The respondent's production and maintenance employees, includ-ing the mill carpenter and the office porter, but excluding clerical andsupervisory employees, overseers, second hands, and persons employedin the respondent's store, at all times material herein constituted andnow constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the Act.4:TextileWorkers Federal Local Union 21723, affiliated withAmerican Federation of Labor, was at all times material herein andnow is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining, within the meaning ofSection 9 (a) of the Act.5.By refusing to bargain collectively with Textile Workers FederalLocal Union 21723, affiliated, with American Federation of Labor,as the exclusive representative of all its employees in such unit, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act. ' ' '6.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) -ofthe Act.8.The respondent has not discriminated in regard to the hire ortenure of employment of Mrs. Della Todd or J. A. Holloman, within,the meaning of Section 8 (1) and (3) of the Act: ,ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,Stonewall Cotton Mills, Stonewall, Mississippi, its. officers, agents,successors, and assigns,, shall:'1.Cease and desist from :(a)Discouraging membership in Textile Workers Federal LocalUnion 21723, affiliated with American Federation 'of Labor, or anyother labor organization of its employees, by discharging, laying off,or refusing to reinstate or reemploy any of its employees, or by in STONEWALL COTTON MILLS279any other manner discriminating in regard to their hire or tenureof employment or any term or condition of employment;(b)Refusing to bargain collectively with Textile Workers FederalLocal Union 21723, affiliated with 'American Federation of Labor,as the exclusive representative of its production and maintenanceemployees, including the mill carpenter and the office porter, butexcluding clerical and supervisory employees, overseers, second hands,and persons employed in its stores;(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, or to engage in concerted ac-tivities for the purposes of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National Labor Rela-tions Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer toW. A. Taylor, C. A. Holliman, and Hill Logan im-mediate and full reinstatement to their former or substantially equiva-lent positions, without prejudice to their seniority or other rightsand privileges;(b)Make whole W. A. Taylor, C. A. Holliman, and Hill Loganfor any loss of pay suffered by reason of its discrimination againstthem, by payment to each of them of a sum of money equal to theamount which each employee would normally have earned as wagesduring the period from the date of its discrimination against himto the date of its offer of reinstatement, less his net earnings 99 duringsaid period;(c)Upon request, bargain collectively with Textile Workers Fed-eral Local Union 21723, affiliated with American Federation of Labor,as the exclusive representative of the respondent's production andmaintenance employees, including the mill carpenter and the officeporter, but excluding clerical and supervisory employees, overseers,second hands, and persons employed in its stores, with respect torates of pay, wages, hours of. employment, and other conditions ofemployment, and if an understanding is reached on any such matters,upon request embody said understanding in a signed agreement;(d) Post immediately in conspicuous places in its plant, and main-tain for a period of at least sixty (60) consecutive days from thedate of posting, notices to its employees stating: .(1) that the re-spondent will not engage in the conduct fro in which it is orderedto cease and desist in paragraphs 1 (a), (b), and (c) of this Order;10 See footnote 98. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) that the respondent will take the affirmative action set forthin paragraphs 2 (a),, (b), and (c) of this Order; and (3) that therespondent's employees are free to become or remain members ofTextileWorkers Federal Local Union 21723, affiliated with AmericanFederation of Labor, and that the respondent will not discriminateagainst any employee because of membership or activity in thatorganization ;(e)Notify the Regional Director for the Fifteenth Region inwriting within ten (10) days from the date of this Order- whatsteps the respondent has taken to comply herewith.AND IT Is FURTKER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent discriminated inregard to the hire or tenure of employment of Mrs. Della Todd andJ.A. Holloman, within the meaning of Section 8 (1) and (3) of theAct.MR. GERARD D. RErILY took no part in the consideration of theabove Decision and Order.